*425Opinion

per curiam:

Plaintiff, the Pittsburgh Plate Glass Company, sues to recover increased labor costs pursuant to the Act of Congress approved June 25, 1938 (52 Stat. 1197), entitled “An Act to confer jurisdiction on the Court of Claims to hear, determine, and enter judgment upon the *426claims of Government contractors whose costs of performance were increased as a result of Enactment of the National Industrial Becovery Act, June 16, 1933.” The claim here asserted is based upon eight subcontracts between eight prime contractors with the United States and plaintiff, under which plaintiff furnished miscellaneous glass and glazing work for certain public buildings constructed by the prime contractors for defendant. Each of the contracts between plaintiff and the prime contractors was entered into prior to August 10, 1933.
It appearing that plaintiff qualifies under the Act of June 25, 1938, and it further appearing that there has been compliance with the memorandum and order as to procedure in submitting proof of increased costs issued February 1, 1939, by the court, and the court having found that plaintiff in the performance of the contracts incurred increased labor costs in the amount of $1,892.05 as a result of enactment of the National Industrial Becovery Act, it follows that plaintiff is entitled to recover that amount. It is so ordered.